Citation Nr: 1215239	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  06-15 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected erythema multiforme.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for myocardial infarction/heart condition.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 and September 2007 rating decisions of the RO.  The Board notes that all of the Veteran's claims were denied with the exception of his claim of entitlement to service connection for erythema multiforme, which was granted via the September 2007 rating decision.  Regarding that issue, the Veteran is contesting the initial 10 percent evaluation assigned. 

In February 2012, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript has been associated with the record.

The issues of entitlement to an initial evaluation in excess of 10 percent for service-connected erythema multiforme, entitlement to service connection for diabetes mellitus, entitlement to service connection for myocardial infarction/heart condition, entitlement to service connection for hypertension, entitlement to service connection for degenerative disc disease of the lumbar spine, and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence is at least in relative equipoise as to whether tinnitus is related to the Veteran's active duty service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, his tinnitus was incurred in active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In sum, to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Discussion

The Veteran served in the Air Force.  His DD Form 214 reflects that he was a material facilities specialist.  The service treatment records do not reflect complaints or findings consistent with tinnitus.  In September 1980, toward the end of the Veteran's service, he signed a statement indicating that he had been issued hearing "ear defenders" and advised that repeated unprotected noise exposure was potentially hazardous and could cause permanent hearing loss.

During his February 2010 hearing, the Veteran testified under oath that during service, he spent several years around aircraft at Clark Air Base and at Ellsworth Air Force Base without hearing protection.  He explained that his duties as a material facilities specialist meant that he handled anything that came onto or exited the base and that his duties included delivering anything requested to any organization on base.  He indicated that he began to experience tinnitus in service and that he had been experiencing tinnitus continuously from service to the present.  

The Board notes that VA Fast Letter 10-35 (September 2, 2010) addresses claims for hearing loss or tinnitus as a result of noise exposure in service.  The letter states that each branch of the military has reviewed and endorsed lists of military occupational specialties (MOS) and the corresponding probability of hazardous noise exposure related to an individual's MOS.  If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.  The Veteran's MOS as a material facilities specialist is not listed.  Due to the Veteran's testimony that he handled all materials entering or leaving the base and made deliveries to all organizations on base, however, it is reasonable to conclude that he spent at least some time around flight lines.  As well, the fact that the Veteran was issued hearing protection and warned about the dangers of noise exposure suggests that his duties indeed entailed noise exposure.  Consequently, the Board concedes noise exposure in service.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran has asserted that he has been experiencing tinnitus since service.  His assertions are consistent with the nature of his service that included noise exposure at several Air Force bases and a lack of hearing protection until the latter part of his service.  The Board, furthermore, notes that the Veteran testified to the foregoing information under oath at his February 2012 hearing and that there is no evidence of record to that stands in contradiction to the Veteran's statements.  Consequently, the Board finds that the Veteran's statements herein are credible.  Indeed, VA decision makers have discretion to accept or reject pieces of evidence provided that sufficient reasons and bases are set forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).

Moreover, tinnitus is unique in that it is a subjective condition that is given to lay observation.  Charles, supra; see also Jandreau, supra; Barr, supra.  Thus, because the Veteran is competent, in essence, to diagnose his own tinnitus and because he has been found to be credible, the Board credits his assertions regarding continuity the symptomatology from service to the present.  

In sum, there is a competent showing of tinnitus and credible evidence of continuity of symptomatology from service to the present.  There is no evidence to the contrary.  As such, the evidence regarding the service origin of the Veteran's tinnitus is at least in relative equipoise, and service connection for tinnitus is granted.  38 C.F.R. § 3.303(b); Shedden, supra; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.120, Gilbert, supra.


ORDER

Service connection for tinnitus is granted.

REMAND

Further development of the evidence is necessary before the Board issues a decision regarding the matters remaining on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, to ensure that the record before the Board is current, all VA clinical records dated from July 6, 2011 to the present must be associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) (holding that all VA treatment records that could potentially be helpful in resolving a claim must be obtained); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). 

The Veteran was awarded disability benefits from the Social Security Administration (SSA) in June 2000.  At that time, the SSA Administrative Law Judge who rendered the decision determined that because medical improvement could be expected, the case was to be reviewed for medical improvement within 24 months.  The record reflects that the Veteran is still receiving SSA disability benefits some 12 years later.  Records from the SSA medical review that was presumably conducted a decade ago as well as other records that may be in the possession of SSA have not been associated with the claims file.  

In 2000, SSA disability benefits were granted based on a back disability.  However, whether other disabilities later became relevant to the award of SSA disability benefits it unknown to the Board at this time.  Thus, the outstanding SSA records are potentially relevant to all of the issues still on appeal herein, and they must be obtained and associated with the claims file.  See Golz v. Shinseki, 590 F.3d 1317, 1320 (2010) (holding in essence that when SSA records are potentially relevant to an issue on appeal, they must be obtained).

The service treatment records reflect some elevated blood pressure readings.  The Veteran has also asserted that hypertension was diagnosed in the first year following service and that he has been taking antihypertensive medication ever since.  Because the Veteran currently suffers from hypertension and because there were high blood pressure readings in service, a VA examination must be provided in order to determine the etiology of the Veteran's hypertension to include approximate date of onset.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  The Board observes that due to the Veteran's history of high blood pressure readings in service, a VA examination must be conducted regarding the Veteran's claimed myocardial infarction/heart condition.  The examination instructions are contained in the third paragraph below.

The Veteran suffers from diabetes mellitus that was diagnosed well after service.  The Board requires an opinion regarding the etiology of the Veteran's diabetes mellitus to include whether it has been aggravated by any service-connected disability.  The examination instructions are contained in the fourth paragraph below.

Regarding the low back degenerative disc disease, it is clear that the Veteran sustained a low back injury in 1998.  The Veteran contends that he was told that radiologic findings in 1998 pointed to a more severe low back disability picture than would be expected from the 1998 low back injuries alone.  The Veteran further testified that his service MOS entailed constant heavy lifting for several years.  Because the Veteran's MOS is consistent with heavy lifting and because there is a current low back disability, the Board finds that there is sufficient cause for a VA examination to determine if any portion of the Veteran's current low back disability is related to service.  Id.  The examination instructions are contained in the fifth paragraph below.

The Veteran contends that he suffers from bilateral hearing loss, and the evidence suggests noise exposure in service.  As such, a VA audiologic examination is necessary in order to determine whether the Veteran indeed suffers from hearing loss as defined in VA records and, if so, whether such hearing loss is related to service.  See 38 C.F.R. § 3.385 (2011) (defining hearing loss for VA purposes).  The examination instructions are contained in the sixth paragraph below.

As to the service-connected erythema multiforme, the disability was last examined in July 2011.  However, as the hearing testimony reflects symptoms more severe than those described on examination, and because a significant period will likely elapse before the Board will again review this matter, another examination to determine the current severity of the Veteran's disability is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The examination instructions are contained in the seventh paragraph below.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Associate with the claims file all VA clinical records dated from July 6, 2011 to the present.  If such records are unavailable, this should be documented in the claims file.

2.  Obtain from SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If such records are unavailable, this should be documented in the claims file.

3.  Schedule a VA cardiovascular examination for an opinion regarding the etiology of the Veteran's hypertension and myocardial infarction/heart condition.  Specifically, regarding hypertension, the examiner must indicate whether it is at least as likely as not (50 percent or greater likelihood) to have manifested in service or within the first post service year.  Indeed, if possible, the examiner should provide an approximate date of onset of hypertension.  Regarding myocardial infarction/heart condition, the examiner must indicate whether it is at least as likely as not (50 percent or greater likelihood) related to service or the proximate result of hypertension, if hypertension is found to have manifested in service or in the first post-service year or otherwise related to service.

A copy of this remand must be provided to the examiner, and the examiner must review the remand along will all pertinent documents in the claims file.  The examiner report should indicate whether the requested review of the remand and the claims file took place.  A rationale for all opinions and conclusions should be provided.

4.  Schedule a VA endocrine examination to determine the likely etiology of the Veteran's diabetes mellitus.  Specifically, the examiner must opine regarding whether it is at least as likely as not (50 percent or greater likelihood) that diabetes mellitus is related to service or aggravated by another diagnosed disability.

A copy of this remand must be provided to the examiner, and the examiner must review the remand along will all pertinent documents in the claims file.  The examiner report should indicate whether the requested review of the remand and the claims file took place.  A rationale for all opinions and conclusions should be provided.

5.  Schedule a VA orthopedic examination to determine the etiology of the Veteran's claimed degenerative disc disease of the lumbar spine.  Specifically, the examiner must opine regarding whether any aspect of the Veteran's current low back disability is at least as likely as not (50 percent or greater likelihood) related to service.  

A copy of this remand must be provided to the examiner, and the examiner must review the remand along will all pertinent documents in the claims file.  The examiner report should indicate whether the requested review of the remand and the claims file took place.  A rationale for all opinions and conclusions should be provided.

6.  Schedule a VA audiologic examination to determine whether the Veteran suffers from a hearing loss disability under 38 C.F.R. § 3.385.  If so, the examiner must opine regarding it is at least as likely as not (50 percent or greater likelihood) related to service.  

A copy of this remand must be provided to the examiner, and the examiner must review the remand along will all pertinent documents in the claims file.  The examiner report should indicate whether the requested review of the remand and the claims file took place.  A rationale for all opinions and conclusions should be provided.

7.  Schedule a VA dermatologic examination in order to determine the current severity of the Veteran's erythema multiforme.  All symptoms and manifestations should be described in detail.  The examiner should comment specifically on the frequency of episodes, whether immunosuppressive therapy is necessary, and whether incapacitation is involved.  The occupational impact of the condition should be described.

A copy of this remand must be provided to the examiner, and the examiner must review the remand along will all pertinent documents in the claims file.  The examiner report should indicate whether the requested review of the remand and the claims file took place.  A rationale for all opinions and conclusions should be provided

8.  After conducting the foregoing development and any other additional development deemed necessary, the RO should readjudicate the claims, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.

The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
	A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


